Citation Nr: 0307100	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-01 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than June 2, 2000, 
for the award of service connection for hearing loss and 
tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from December 1942 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran filed a claim of service connection for 
hearing loss and tinnitus on June 2, 2000.  

3.  The RO granted service connection for hearing loss and 
tinnitus in a rating decision dated in March 2001 and 
assigned an effective date of June 2, 2000, the date of 
claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 2, 2000, 
for the award of service connection for hearing loss and 
tinnitus have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals that the RO provided the 
veteran with the prevailing law and regulations related to 
entitlement to an earlier effective date for the award of 
service connection.  Additionally, in a November 2001 letter, 
the RO informed the veteran of the post-decision review 
officer (DRO) process, noting that on review of the entire 
claims folder, the veteran may be requested to provide 
additional evidence, either from the veteran himself or from 
some other source.  Further, the veteran was informed of the 
traditional appeal process, which essentially entails the 
same sort of evidence gathering involved in the DRO process.  
A rating decision dated in March 2001; the statement of the 
case (SOC) dated in March 2002; and the supplemental 
statement of the case dated in May 2002 provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, the RO has secured a VA medical examination and 
obtained private outpatient treatment records.  The veteran 
has not authorized VA to obtain any additional evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

The veteran maintains that he is entitled to an effective 
date earlier than June 2, 2000, for the grant of service 
connection for hearing loss and tinnitus.  The law and 
regulations state generally that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  A subsequent decision by the Board on the 
same matters(s) subsumes the prior RO decision on that 
matter.  38 U.S.C.A. § 7104(a).  

On a review of the history of these claims, the Board notes 
that the veteran's claim of service connection for hearing 
loss and tinnitus was received in the record on June 2, 2000.  
The RO granted service connection for both of these 
disabilities in the March 2001 rating decision and assigned 
an effective date of June 2, 2000, the date of claim.  The 
Board has determined that on a review of the recorded 
history, the veteran is not entitled to an earlier effective 
date than June 2, 2000, for the grant of service connection 
for hearing loss and tinnitus.  As stated herein, the 
effective date of a compensation award based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The Board recognizes the veteran's allegations that the 
effective date of the award of service connection for his 
hearing loss and tinnitus should at least be from the date of 
his earlier claim, if not from the date of onset.  The Board 
notes that in 1946, the veteran claimed entitlement to 
service connection for an ear condition, not for hearing loss 
and/or tinnitus.  That claim was denied in a subsequent 
rating decision.  There was no previous claim for service 
connection for hearing loss and tinnitus per se.  38 C.F.R. § 
3.1(p).  Overall, the Board's review of the claims folder 
reveals no communication from the veteran or his 
representative at any time prior to June 2, 2000, that may be 
construed as a claim of service connection for hearing loss 
and tinnitus.  38 C.F.R. § 3.155(a).  

Moreover, there are no clinical records associated with the 
claims folder that validate a diagnosis of bilateral hearing 
loss prior to clinical findings of severe hearing loss 
reported on VA examination in November 2000.  Thus, the 
earliest possible effective date for service connection for 
these disabilities is the date of the claim, or as in this 
case, June 2, 2000.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Therefore, the veteran's claim for an earlier 
effective date than June 2, 2000, for the award of service 
connection for hearing loss and tinnitus is denied.

ORDER

Entitlement to an effective date earlier than June 2, 2000, 
for the grant of service connection for hearing loss and 
tinnitus is denied.  



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

